Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 1 of 11 PageID #: 1



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION
ANDREA MOREHEAD ALLEN                                )
                                                     )       Civil Action No. _____________
      Plaintiff,                                     )
                                                     )       JURY TRIAL DEMANDED
      vs.                                            )
                                                     )
TEGNA, INC., d/b/a                                   )
WTHR CHANNEL 13,                                     )
                                                     )
      Defendant.                                     )

                                 COMPLAINT FOR DAMAGES

       Plaintiff, by counsel, Terrance Kinnard, for her Complaint for Damages, respectfully state

the following:

                                 PRELIMINARY STATEMENT

       1. This is an employment discrimination action brought by Plaintiff Andrea Morehead

Allen, against her employer, Defendant TEGNA, Inc. d/b/a WTHR Channel 13, for unlawfully

discriminating against her on the basis of disability in violation of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12101, et seq., as amended.

                                            PARTIES

       2.   Andrea Morehead Allen (“Andrea Morehead”) is a natural person who resides in

Indianapolis, Marion County, Indiana, with her husband and young son.

       3.   Andrea Morehead is a “person” and an “employee” as those terms are defined by

applicable state and federal statutes.

       4.   TEGNA, Inc. (“TEGNA”) is a for-profit corporation, organized under the laws of the

state of Delaware.

       5.   For purposes relevant to this litigation, TEGNA does business as WTHR Channel 13,

                                                 1
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 2 of 11 PageID #: 2



 an Indianapolis market NBC affiliate.

           6.   TEGNA is a “person,” “employer,” and “covered entity,” as those terms are defined

 by applicable state and federal statutes.

                                    JURISDICTION AND VENUE

          7.    The Plaintiff herein invokes the Court's federal question jurisdiction, pursuant to 28

 U.S.C. § 1331 and 1343.

          8.      Venue in the Indianapolis Division of the Southern District of Indiana is appropriate

pursuant to 28 U.S.C. § 1391(b), as a substantial portion of the events which give rise to this action

took place within this District.

          9.      Andrea Morehead satisfied her obligation to exhaust administrative remedies, having

timely filed EEOC Charge No. 470-2020-02375, receiving the appropriate Notice of Right to Sue on

October 15, 2020, and timely filing this action less than ninety (90) days following receipt of said

notice.

                                     FACTUAL ALLEGATIONS
          10.   Andrea Morehead is a seven-time Emmy Award-winning television news anchor for

local NBC affiliate WTHR Channel 13, where she was hired in October 1999.

          11.   WTHR was purchased by Defendant TEGNA on August 8, 2019, at which time Andrea

Morehead became a TEGNA employee.

          12.   All events complained of herein occurred on or after the date TEGNA acquired WTHR.

          13.   At all times relevant to this action, Andrea Morehead has met or exceeded TEGNA’s

legitimate job performance expectations.

          14.   On May 27, 2020, Andrea Morehead filed a timely charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”), alleging that TEGNA discriminated

against her due to her disability, race, and sex, in violation of the Americans with Disabilities Act of

                                                    2
    Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 3 of 11 PageID #: 3



1990, as amended, and Title VII of the Civil Rights Act of 1964, as amended.

         15.   Andrea Morehead was diagnosed with breast cancer during September 2018, and she

completed daily radiation treatment on December 20, 2018, when she rang the traditional bell.

         16.   During February 2019 Andrea Morehead started a regimen of immunotherapy that was

scheduled to last one year.

         17.   Among other things, immunotherapy can cause the following side effects: “Fatigue

(feeling tired), fever, chills, weakness, nausea (feeling sick to your stomach), vomiting (throwing

up), dizziness, body aches, and high or low blood pressure.”1

         18.   Andrea Morehead’s new treatments required considerable time away from work, not

only to receive treatment but also to recover from the sometimes-severe side effects.

         19.   Andrea Morehead’s workday was often split between various tasks, including but not

limited to: brainstorming story ideas, conducting taped interviews, editing stories for on-air

presentation, preparing for newscasts, and anchoring WTHR’s newscasts.

         20.   Prior to the COVID-19 pandemic, Andrea Morehead would often work at WTHR’s

studios, located in downtown Indianapolis.

         21.   Andrea     Morehead      worked      among     other    news     personalities,    management,

photojournalists, producers, and other support staff.

         22.   On or about February 27, 2020, Andrea Morehead became aware of a very disturbing

conversation, which took place amongst her colleagues at WTHR.

         23.   Specifically, assistant news director Perry Pace, executive producer Taylor Beck,

producer Ashley Hardin-Hammons, and news anchor Anne Marie Tiernon discussed a $20 bet

regarding whether Andrea Morehead would return from her cancer treatments.

         24.   This conversation took place after a news director informed other staff members that


1
 https://www.cancer.net/navigating-cancer-care/how-cancer-treated/immunotherapy-and-vaccines/side-effects-
immunotherapy. Last accessed 8 January 2021.
                                                        3
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 4 of 11 PageID #: 4



Andrea Morehead would not be coming in that day due to her cancer treatment.

       25.   Such conversations were a frequent occurrence within Andrea Morehead’s work

environment and were clearly poking fun at Andrea Morehead’s unfortunate cancer diagnosis and

the treatment she was receiving.

       26.   Although TEGNA managers were present during these conversations, no action was

taken to admonish the participants and the behavior was allowed to continued unfettered.

       27.   Due to her popularity and influence with Indianapolis viewers, Andrea Morehead

decided to make public her battle with breast cancer.

       28.   While thousands of WTHR viewers shared support with Andrea Morehead, her co-

workers poked fun at her suffering and created an untenable work environment.

       29.   Although Andre Morehead shared her general cancer journey with WTHR viewers, she

did not share intimate details of her treatments or the terrible treatment side effects.

       30.   Andrea Morehead instead shared these personal medical details only with TEGNA

management in order to request leave from work and to excuse any treatment-related tardiness or

absences.

       31.   After Andrea Morehead discussed these issues with Michael Brouder, the WTHR

General Manager, and other station managers began a relentless campaign of harassment.

       32.   For example, in February 2020, one of WTHR’s news directors requested to meet with

Andrea Morehead to discuss concerns Andrea Morehead expressed for the station’s decision to not

air a story Andrea Morehead spearheaded.

       33.   Rather than inviting Andrea Morehead into an office, the news director instead poked

Andrea Morehead’s shoulder several times, as if to get her attention.

       34.   Andrea Morehead was deeply offended by such inappropriate contact and sent an email

expressing the same.


                                                    4
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 5 of 11 PageID #: 5



       35.   That email was never addressed and the incident was simply ignored.

       36.   Station management later informed Andrea Morehead that her story would not air

because her parents were personally involved in the story.

       37.   However, another anchor did a story of similar subject matter, in which both the anchor

and his mother were personally involved, and the station decided to air that story without concern.

       38.   Andrea Morehead learned during a commercial break that another anchor’s Tokyo

Olympics preview was going to air (five months early) in place of Andrea Morehead’s story.

       39.   In September 2019, also after her cancer reappeared, Andrea Morehead pitched another

story pertaining to Indiana’s lack of tax incentives for movie and television productions.

       40.   Station management approved this story, and Andrea Morehead completed the

interviews and wrote the script for the story, which was also approved.

       41.   Three (3) days before the scheduled airing, Andrea Morehead learned that her story had

been replaced in favor of another anchor’s story.

       42.   Andrea Morehead re-pitched the tax incentive story in January 2020, as Indiana’s

General Assembly was poised to vote on a tax incentive bill.

       43.   However, the station had deleted or lost two (2) of four (4) interviews Andrea Morehead

completed for the story.

       44.   WTHR management persistently refused to provide production assistance to Andrea

Morehead for interviews and logging tapes, even though this same assistance was provided to

similarly-situated colleagues.

       45.   WTHR management refused to offer this type of assistance to Andrea Morehead, even

though it was aware that Andrea Morehead required additional accommodations due to the fatigue

and other limitations caused by the cancer treatment.

       46.   After making this complaint, WTHR management assisted Andrea Morehead and the


                                                    5
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 6 of 11 PageID #: 6



tax incentive story finally aired.

        47.   During July 2019, WTHR management mandated that Andrea Morehead work a double

shift to interview Joe Biden at the Indiana Convention Center.

        48.   Andrea Morehead sent several messages to Perry Pace and Jeff Rosetti informing each

of them that she was physically unable to work that extended period of time, due to the debilitating

effects of the cancer treatment.

        49.   Because other anchors would be required to adjust their shifts due to Andrea

Morehead’s inability to work the extended period of time, WTHR management informed those

anchors of the medical reasons Andrea Morehead shared with management for being unable to work.

        50.   Over the course of time, after her cancer diagnosis was known to the station, several of

Andrea Morehead’s stories and story ideas were put off or disregarded completely. At times,

management would simply rename Andrea Morehead’s story ideas and assume credit for Andrea

Morehead’s story ideas.

        51.   During this same period, the stories pitched by similarly-situated colleagues continued

to receive approval and their stories aired.

        52.   During one of her cancer treatments, on March 2, 2000, Andrea Morehead received an

email from station management that one of her stories had to be cut down from 3 minutes 40 seconds.

        53.   However, the stories of similarly-situated colleagues received much greater air time

allotments, with some extending to two-parts, or running over multiple days.

        54.   Andrea Morehead’s cancer treatments and the subsequent side effects often required

accommodations for time away from work.

        55.   WTHR management made this process cumbersome for Andrea Morehead, and often

required additional medical documentation.

        56.   When Andrea Morehead would provide such additional medical documentation, she did


                                                  6
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 7 of 11 PageID #: 7



not intend for the station management to further share that information.

       57.    Although not particularly germane to the legal claims herein, Andrea Morehead

observed another example of hostile work environment following her motor vehicle crash within one

block of the WTHR studios.

       58.    As Andrea Morehead was standing on the sidewalk near sunset, a marked WTHR

vehicle with a reporter and photographer passed Andrea Morehead without stopping to offer any

assistance.

       59.    It is common practice for the photographer to drive in order to allow the reporter to

work while driving between locations.

       60.    The reporter was visibly shaken when s/he later approached Andrea Morehead and

informed her that the photographer refused to stop once he realized it was Andrea Morehead

involved.

                    COUNT I – Title I of the Americans with Disabilities Act

       61.    The allegations of the foregoing paragraphs are hereby re-alleged and incorporated

herein by reference.

       62.    Title I of the ADA, 42 U.S.C. § 12111, et seq., and its implementing regulation, 29

C.F.R. Part 1630, permits covered employers, such as TEGNA, to make inquiries into the ability of

an employee to perform job-related functions and make inquiries into the nature and severity of the

employee’s disability, so long as the examination is job-related and consistent with business

necessity. 42 U.S.C. §§ 12112(d)(4)(A) – (B); 29 C.F.R. § 1630.14(c).

       63.    Information obtained as a result of such an examination or inquiry regarding the medical

condition or history of any employee must be treated as a confidential medical record. 42 U.S.C. §§

12112(d)(4)(C), (d)(3)(B); 29 C.F.R. § 1630.14(c)(1).

       64.    Confidential medical information may be disclosed in three instances: (1) to inform

                                                  7
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 8 of 11 PageID #: 8



supervisors or managers regarding necessary restrictions on the work of the employee and necessary

accommodations, (2) to medical personnel when emergency treatment is required, and (3) to

government officials investigating compliance with this regulation. 42 U.S.C. §§ 12112(d)(4)(C),

(d)(3)(B); 29 C.F.R. § 1630.14(c)(1). None of these exceptions apply here.

       65.   TEGNA failed to keep confidential Andrea Morehead’s medical information, which

TEGNA had obtained through employment-related medical inquiries. 42 U.S.C. §§ 12112(d)(4)(C),

(d)(3)(B); 29 C.F.R. § 1630.14(c)(1).

       66.   TEGNA’s conduct as described in this Complaint constitutes discrimination on the basis

of disability in violation of Title I of ADA, 42 U.S.C. § 12111, et seq., and its implementing

regulation, 29 C.F.R. Part 1630.

       67.   As a result of TEGNA’s discriminatory conduct, the complainant suffered and continues

to suffer damages.

                 COUNT II – Discrimination - Americans with Disabilities Act

       68.   The allegations of the foregoing paragraphs are hereby re-alleged and incorporated

herein by reference.

       69.   Andrea Morehead’s cancer diagnosis constitutes a disability, as that term is defined by

the ADA.

       70.   TEGNA discriminated against Andrea Morehead on the basis of disability, subjected

her to terms and conditions of employment that are less favorable than those to which employees

who are not disabled, or who are not perceived as disabled.

       71.   TEGNA’s actions, together with the disparaging and hostile remarks about her cancer

diagnosis and treatment, to which Andrea Morehead was exposed, created a hostile work

environment based on Andrea Morehead’s disability, in further violation of the ADA.

       72.   TEGNA’s unlawful and discriminatory actions were intentional, willful, and/or taken


                                                 8
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 9 of 11 PageID #: 9



in reckless disregard for Andrea Morehead’s rights under the ADA, and therefore, TEGNA acted in

bad faith.

       73.   As a direct and proximate result of TEGNA’s unlawful and discriminatory actions,

Andrea Morehead suffered, and continues to suffer, damages including to but not limited to loss of

income and benefits, embarrassment, humiliation, damage to her personal and professional

reputation, and emotional distress.

                  COUNT III – Retaliation - Americans with Disabilities Act

       74.   The allegations of the foregoing paragraphs are hereby re-alleged and incorporated

herein by reference.

       75.   By the actions described above, TEGNA retaliated against Andrea Morehead because

she engaged in protected activity.

       76.   TEGNA engaged in unlawful employment practices by creating a retaliatory hostile

work environment.

       77.   TEGNA engaged in unlawful employment practices by intentionally discriminating

against Andrea Morehead with respect to the terms, conditions, and privileges of employment,

because Andrea Morehead raised concerns about discrimination in the workplace and because she

reported said discrimination against TEGNA’s management.

       78.   TEGNA’s actions interfered with Andrea Morehead’s work performance and created

an intimidating, hostile, and offensive work environment.

       79.   TEGNA’s conduct was willful, in that it knew and/or showed reckless disregard for the

matter of whether its conduct, described above, was prohibited by the ADA.

       80.   As a direct and proximate result of TEGNA’s unlawful and retaliatory actions, Andrea

Morehead suffered, and continues to suffer, damages including to but not limited to loss of income

and benefits, embarrassment, humiliation, damage to her personal and professional reputation, and


                                                9
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 10 of 11 PageID #: 10



emotional distress.

                COUNT IV – Retaliatory Discharge - Americans with Disabilities Act

          81.   The allegations of the foregoing paragraphs are hereby re-alleged and incorporated

herein by reference.

          82.   By the actions described above, TEGNA retaliated against Andrea Morehead by

discharging her because she engaged in protected activity. TEGNA terminated Andrea Morehead

out of retaliation for filing an EEOC complaint and for seeking redress for the discriminatory

behaviors of WTHR management.

          83.   TEGNA engaged in unlawful employment practices by intentionally discriminating

against Andrea Morehead with respect to the privilege of employment, because Andrea Morehead

raised concerns about discrimination in the workplace and because she reported said discrimination

against TEGNA’s management.

          84.   TEGNA’s conduct was willful, in that it knew and/or showed reckless disregard for the

matter of whether its conduct, described above, was prohibited by the ADA.

          85.   As a direct and proximate result of TEGNA’s unlawful and retaliatory actions, Andrea

Morehead suffered, and continues to suffer, damages including to but not limited to loss of income

and benefits, embarrassment, humiliation, damage to her personal and professional reputation, and

emotional distress.

          WHEREFORE, Andrea Morehead prays the Court find in her favor and provide the following

relief:

                a. That TEGNA be ordered to pay Andrea Morehead’s lost wages and benefits

                   incurred as a result of TEGNA’s unlawful and discriminatory practices;

                b. That TEGNA be ordered to pay Andrea Morehead appropriate compensatory and

                   punitive damages for its violations of the ADA:


                                                   10
Case 1:21-cv-00086-JMS-MJD Document 1 Filed 01/13/21 Page 11 of 11 PageID #: 11



          c. That TEGNA be ordered to pay Andrea Morehead liquidated damages for its bad

              faith violation of the ADA;

          d. That TEGNA be ordered to pay prejudgment and post-judgment interest on all

              sums recoverable;

          e. That TEGNA be ordered to pay Andrea Morehead’s reasonable attorney’s fees and

              costs; and

          f. That TEGNA be ordered to provide Andrea Morehead with all other relief that is

              just and proper.

                                                  Respectfully submitted,
                                                  By       /s/ Terrance Kinnard            .
                                                       Terrance Kinnard, #22224-49
                                                       Kinnard & Scott
                                                       320 N. Meridian St., Ste. 406
                                                       Indianapolis, IN 46204
                                                       Telephone: 317-855-6282
                                                       Facsimile: 317-588-1519
                                                       Email: tkinnard@kinnardlaw.net


                                 DEMAND FOR JURY TRIAL

       Plaintiffs, by counsel, hereby demand a trial by jury on all issues so triable.


                                                  By      /s/ Terrance Kinnard             .
                                                             Terrance Kinnard, #22224-49




                                                 11
